Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Corrected Notice of Allowability to amend claim 23 to depend from claim 22.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Application is changed as follows:

Claim 23, ln 1, change "The method of claim 23” to – The method of claim 22 –.

Allowable Subject Matter
Claims 22-32 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to B Braun Medical SAS (FR 3034318, already of record), Coloplast A/S (WO 2013/127725, already of record), Coloplast A/S (WO 2010/149175, already of record) and Fay et al (US 5240397, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  controlling a first pressure of the polymer melt in the first secondary melt channel separately and individually from a second pressure of the polymer melt in the second secondary melt channel and reducing stress of the polymer melt along the elongated recess. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743